Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        Claims 1 - 20 are pending.  Claims 1, 9, 17 are independent. 
2.        This application was filed on 3-5-2020.     

Claim Rejections - 35 USC § 102  

3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.        Claims 1, 3, 4, 7 - 9, 12, 13, 16 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bharrat et al. (US PGPUB No. 20190174000).     	

Regarding Claims 1, 9, 17, Bharrat discloses a method for operating a telecommunications network and a networking device and a robocall management system, the method, the networking device, and the robocall management system comprising:
a)  receiving, at a first network device, a communication associated with an auto-dialing computing device; and a database storing identification data associated with an auto-dialing computing device connected to a network via a trunk group (see Bharrat paragraph [0107], lines 10-13: robocall devices (i.e. autodialing devices) are communications devices coupled to the PSTN network and/or the Internet that include automated calling devices (i.e. call originating from an auto dialing type device))    
b)  comparing an identification block of data accessed from one or more signaling fields of the received communication to a database of robocall identifiers; (see Bharrat paragraph [0173], lines 1-5: suspect robocall detector device compares calling party numbers (i.e. identification data) in the accessed call records to the calling party numbers in a labeling database (e.g., labeling database) to identify calls which are from known or likely robocallers; paragraph [0187], lines 8-15: labeled CDRs (call identification information) are generated by comparing each of the S1 to S7 source identifiers contained in the raw CDRs to the S1 to S7 source identifier contained in the labeling database of previously identified robocalls and when any of the S1 to S7 source identifiers in a raw CDR matches a S1 to S7 source identifier in the labeling database dataset)    
c)  classifying, based on the comparison of the identification block of data accessed from one or more signaling fields of the received communication, the received communication, the classification indicating a permissibility of the received communication as a robocall; (see Bharrat paragraph [0219], lines 1-5: classifier component configured to classify incoming calling party numbers as suspect robocalls or not suspect robocalls using a classification model and to generate a probability that an incoming calling party number classified as a suspect robocall is an actual robocall) and
d)  routing, based on the classification, the received communication via a network. (see Bharrat paragraph [0209], lines 17-24: call completion component configured to complete an incoming call in a standard manner when the incoming call is not in the suspect robocall database; includes completing, routing or delivering incoming call to a device corresponding to called party number included in the incoming call without any indication that the incoming call is a possible robocall; paragraph [0054], lines 16-22: source identifiers associated with or corresponding to suspect calling number so that actions are taken when calls are identified as coming from source identifiers corresponding to suspect calling number such as displaying a message to the recipient that it is a suspicious call, blocking the call, re-directing the call to a validation service)        

Furthermore for Claim 9, Bharrat discloses wherein a processor; and a non-transitory memory comprising instructions encoded thereon, the instructions, when executed by the processor, are operable to perform operations. (see Bharrat paragraph [0207], lines 1-10: components stored in memory, computer program product comprising a computer readable medium comprising code, e.g., individual code for each component, for causing at least one computer, e.g., processor, to implement functions to which components correspond) and a communication port receiving, via a trunk group connected to a network, a communication associated with an auto-dialing computing device. (see Bharrat paragraph [0107], lines 10-13: robocall devices are communications devices coupled to the PSTN network and/or the Internet that include automated calling devices (i.e. call originating from an auto dialing type device); paragraph [0120], lines 44-56: computing device configured to have a plurality of Internet Protocol (IP) address/port number pairs, e.g., logical IP address/port pairs, for use in exchanging signaling information)

Furthermore for Claim 17, Bharrat discloses wherein a network device comprising: a processor; a communication port receiving, via the trunk group, a communication associated with the auto-dialing computing device; and a non-transitory memory comprising instructions encoded thereon, the instructions, when executed by the processor, are operable to perform operations. (see Bharrat paragraph [0207], lines 1-10: components stored in memory, computer program product comprising a computer readable medium comprising code, e.g., individual code for each component, for causing at least one computer, e.g., processor, to implement functions to which components correspond; paragraph [0120], lines 44-56: computing device configured to have a plurality of Internet Protocol (IP) address/port number pairs, e.g., logical IP address/port pairs, for use in exchanging signaling information)    

Regarding Claims 3, 13, 18, Bharrat discloses the method of claim 1 and the networking device of claim 9 and the robocall management system of claim 17, further comprising:
a)  monitoring a rate of a plurality of communications received from the auto-dialing computing device over a period of time; (see Bharrat paragraph [0046], lines 1-2: call rate is the average call per second (cps) over the interval (e.g., time interval in seconds); (monitoring information associated with calls)) and
b)  wherein the classification of the received communication is further based on a comparison of the rate of a plurality of communications received from the auto-dialing computing device over the period of time to a rate of received communications threshold value associated with the auto-dialing computing device. (see Bharrat paragraph [0119], lines 30-37: each of the CDRs within last interval are then applied to classification model to generate a predicted robocall probability for each of the calls using the classification model; suspected robocall detector/classifier device then checks to determine whether calls with a probability over a specified threshold are already included in suspect robocall database and, if not, they are added to the suspect robocall database)    

Regarding Claim 4, Bharrat discloses the method of claim 1, wherein the identification block is encrypted by the auto-dialing computing device prior to transmitting to the first network device. (see Bharrat paragraph [0037], lines 1-7: communication between one or more components of systems is protected by one or more security protocols (e.g., encryption, use of passwords, identification verification, etc.); (i.e. information encrypted prior to transmission over network connections, decrypted when received))    

Regarding Claim 7, Bharrat discloses the method of claim 1, wherein routing the received communication comprises transmitting the received communication to a network device for logging of the identification block of data and the classification indicating the permissibility of the received communication as a robocall. (see Bharrat paragraph [0007], lines 3-18: processing call records of said customer to identify calls which are possibly from a robocaller, based on i) a call characteristic (e.g., a media characteristic for the call such as jitter, latency, round trip time, etc. or ii) a call pattern, said call pattern including at least one of an error rate, call rate, call diversity or start-to-start time between adjacent calls from a call source, each identified call having a calling party number; storing calling party source identification information (e.g., calling party numbers) of the identified calls in a suspect robocall database (i.e. logging, storing robocall information in database))    

Regarding Claims 8, 12, Bharrat discloses the method of claim 1 and the networking device of claim 9, wherein the identification block comprises an Internet Protocol (IP) source address associated with the auto-dialing computing device and the classification indicating the permissibility of the received communication is further based on the IP source address. (see Bharrat paragraph [0120], lines 44-56: computing device configured to have a plurality of Internet Protocol (IP) address/port number pairs, e.g., logical IP address/port pairs, for use in exchanging signaling information; I/O interfaces include IP address/port pairs; I/O interfaces configured to communicate in accordance with the IP, Transport Control Protocol (TCP), User Datagram Protocol (UDP), ... ; device includes a communication component configured to operate using IP, TCP, UDP, SDP and SIP protocol signaling methods; (network communication utilizing TCP/IP address information))    

Regarding Claim 16, Bharrat discloses the networking device of claim 9 wherein the classification indicating the permissibility of the received communication as a robocall comprises an untrusted robocall indicator and routing the received communication via the network comprises: transmitting the received communication to a network device for logging of the identification block of data and blocking of the received communication. (see Bharrat paragraph [0007], lines 3-18: processing call records of said customer to identify calls which are possibly from a robocaller, based on i) a call characteristic (e.g., a media characteristic for the call such as jitter, latency, round trip time, etc. or ii) a call pattern, said call pattern including at least one of an error rate, call rate, call diversity or start-to-start time between adjacent calls from a call source, each identified call having a calling party number; storing calling party source identification information (e.g., calling party numbers) of the identified calls in a suspect robocall database (i.e. logging, storing robocall information in a database))    

Regarding Claim 19, Bharrat discloses the robocall management system of claim 17 wherein the identification data of the database comprises at least one of an identification token unique to the auto-dialing computing device, an encryption key associated with the auto-dialing computing device, or source network address associated with the auto-dialing computing device. (see Bharrat paragraph [0107], lines 10-13: robocall devices are communications devices coupled to the PSTN network and/or the Internet that include automated calling devices (i.e. call originating from an auto dialing type device); paragraph [0120], lines 44-56: computing device configured to have a plurality of Internet Protocol (IP) address/port number pairs, e.g., logical IP address/port pairs, for use in exchanging signaling information; I/O interfaces include IP address/port pairs; I/O interfaces configured to communicate in accordance with the IP, Transport Control Protocol (TCP), User Datagram Protocol (UDP), ... ; device includes a communication component configured to operate using IP, TCP, UDP, SDP and SIP protocol signaling methods; (selected: source network address associated with the auto-dialing computing device))    

Claim Rejections - 35 USC § 103  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bharrat in view of Narayanaswamy et al. (US PGPUB No. 20200074106).

Regarding Claims 2, 14, Bharrat discloses the method of claim 1 and the networking device of claim 9.  
Bharrat does not specifically disclose inserting into a header associated with received communication, an identifier of the type of permissibility for classified received communication.
However, Narayanaswamy discloses wherein further comprising: inserting, into a header associated with the received communication, an identifier of the type of permissibility for the classified received communication. (see Narayanaswamy paragraph [0050], lines 1-6: embeds sensitivity classification information in header metadata of document (i.e. entity, object); inclusion of sensitivity classification in header of document (i.e. entity) assists in implementation of a policy information simply looking at the document metadata to identify sensitive classification information)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bharrat for inserting into a header associated with received communication, an identifier of the type of permissibility for classified received communication as taught by Narayanaswamy. One of ordinary skill in the art would have been motivated to employ the teachings of Rhee for the benefits achieved from a system that enables classification information embedded within header information.  (see Narayanaswamy paragraph [0050], lines 1-6)  

7.        Claims 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bharrat in view of Tu et al. (US PGPUB No. 20170264443).

Regarding Claims 5, 10, Bharrat discloses the method of claim 4 and the networking device of claim 9, including the identification block auto dialing. (see Bharrat paragraph [0107], lines 10-13: robocall devices (i.e. autodialing devices) are communications devices coupled to the PSTN network and/or the Internet that include automated calling devices (i.e. call originating from an auto dialing type device))    
Bharrat does not specifically disclose an identification token associated with computing device. 
However, Tu discloses comprises wherein an identification token associated with the auto-dialing computing device, the identification token unique to the computing device as stored in the database of robocall identifiers. (see Tu paragraph [0049], lines 1-7: communication Session Token (CST) consists of a set of fields that uniquely identify a call request sent by an authenticated caller; CST designed to be transient and unique; Communication Session Token (CST) can also provide additional information about the call; CST consist of session fields and a signature, that provides information about the call session)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bharrat for an identification token associated with computing device as taught by Tu. One of ordinary skill in the art would have been motivated to employ the teachings of Tu for the benefits achieved from a system that enables the usage of a token to be utilized in identification of components within network environment. (see Tu paragraph [0049], lines 1-7)  

8.        Claims 6, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bharrat in view of Barakat et al. (US PGPUB No. 20200336314).

Regarding Claims 6, 20, Bharrat discloses the method of claim 1 and the robocall management system of claim 17, including the classification indicating the permissibility of the received communication as a robocall. (see Bharrat paragraph [0107], lines 10-13: robocall devices (i.e. autodialing devices) are communications devices coupled to the PSTN network and/or the Internet that include automated calling devices (i.e. call originating from an auto dialing type device))    
Bharrat does not specifically disclose classification indicating received communication as a robocall is at least one of a trusted robocall, an unknown robocall, or an untrusted robocall.
However, Barakat discloses wherein classification indicating the received communication as a robocall is at least one of a trusted robocall, an unknown robocall, or an untrusted robocall. (see Barakat paragraph [0039], lines 15-19: SIP INVITE retains call information with authentication information, and terminating user device can use this information to provide indications to user as to the trusted (or untrusted) status of the calling party identity; (selected: trusted robocall))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bharrat for classification indicating received communication as a robocall is at least one of a trusted robocall, an unknown robocall, or an untrusted robocall as taught by Barakat. One of ordinary skill in the art would have been motivated to employ the teachings of Barakat for the benefits achieved from a system that enables a determination of a trusted or untrusted status for a computing device.  (see Barakat paragraph [0039], lines 15-19)   

Regarding Claim 11, Bharrat discloses the networking device of claim 9, including de-crypt, utilizing an encryption key stored in the database, the encrypted identification block (of data) prior to processing. (see Bharrat paragraph [0037], lines 1-7: communication between one or more components of systems is protected by one or more security protocols (e.g., encryption, use of passwords, identification verification, etc.); (i.e. information encryption prior to transmission over network connections)) and prior to the comparison of the identification block of data accessed from the one or more signaling fields of the received communication to the database of robocall identifiers. (see Bharrat paragraph [0173], lines 1-5: suspect robocall detector device compares calling party numbers (i.e. identification data) in the accessed call records to the calling party numbers in a labeling database (e.g., labeling database) to identify calls which are from known or likely robocallers; paragraph [0187], lines 8-15: labeled CDRs (call identification information) are generated by comparing each of the S1 to S7 source identifiers contained in the raw CDRs to the S1 to S7 source identifier contained in the labeling database of previously identified robocalls and when any of the S1 to S7 source identifiers in a raw CDR matches a S1 to S7 source identifier in the labeling database dataset)  

Bharrat does not specifically disclose de-crypting, utilizing an encryption key. 
However, Barakat discloses wherein the instructions further operable to: de-crypt, utilizing an encryption key stored in the database. (see Barakat paragraph [0018], lines 5-16: call security platform providing a cryptographic signature to the call using a private key; call security platform decrypts a cryptographic signature using a public key to verify that call information has not be altered in transit and that service provider that applied cryptographic signature is vouching for an accuracy of call information; validation permits users to make informed decisions regarding incoming calls and enables analytics to be more accurately applied to incoming calls (e.g., for determining whether calls may be spam, robocalls, or have spoofed identities))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bharrat for an identification block of data is encrypted as taught by Barakat.  One of ordinary skill in the art would have been motivated to employ the teachings of Barakat for the benefits achieved from a system that enables a determination of a trusted or untrusted status for a computing device.  (see Barakat paragraph [0039], lines 15-19)    

9.        Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bharrat in view of Li et al. (US PGPUB No. 20150350075).

Regarding Claim 15, Bharrat discloses the networking device of claim 9 wherein the classification indicating the permissibility of the received communication as a robocall comprises an indeterminate robocall indicator and routing the received communication via the network.
Bharrat does not specifically disclose selecting a least cost route via the network. 
However, Li discloses wherein selecting a least cost route via the network; and routing the received communication based on the least cost route. (see Li paragraph [0035], lines 10-15: routing database uses various routing policies or protocols to route a communication within the network; least cost routing (“LCR”) may be used to select a path for forwarding outbound communications based on the cost of sending each communication over the network)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bharrat for selecting a least cost route via the network as taught by Li.  One of ordinary skill in the art would have been motivated to employ the teachings of Li for the benefits achieved from a system that enables multiple routing protocols to be utilized such as least cost routing in network communications.  (see Li paragraph [0035], lines 10-15)  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
August 15, 2022

/AMIE C. LIN/Primary Examiner, Art Unit 2436